Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitations “if a plurality of display surfaces formed in air” and “ and “such that adjacent display surfaces of the plurality of display surfaces oppose each other, an image displayed on the display surface positioned at the frontmost row is shifted to another one of the plurality of display surfaces positioned at a farther backward row”.
Specifically, it is entirely unclear how a plurality of display surfaces can be “formed in air”. Interpreting the claim as broad as possible still yields no understanding on what the relationship is between display formation and air. It is further unclear how the display surfaces are conditionally formed as such through the claimed term “if”. Lastly, it is unclear how “adjacent display surfaces” can “oppose each other” while also being “arranged in one direction” and positioned in rows. Summarily, it is unclear what the intended display arrangement is through the claimed limitations above.

Claim 15 recites the limitation “wherein the display surface is displayed in such a manner that the display surface is floating in the air”. 
Similar to the rejection for claim 10 above, it is unclear how a display surface can float in the air and what relationship this has to the manner in which a display surface is displayed. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penha (US 2015/0286357).

As to claims 1, 11, 16, Penha (Figs. 1, 5) teaches an information processing apparatus comprising: 
a receiver (135) that receives a user instruction to shift the entirety of an image (Through a touchscreen) [0040], a display position of the image not being fixed (Movable as shown in Fig. 5); and 
a switching unit (Display) that causes a currently displayed image to continue to be displayed while a distance by which the currently displayed image is shifted in a direction indicated in the user instruction does not exceed a threshold and that causes the entirety of the currently displayed image to switch to another image when the distance is greater than or equal to the threshold (Fig. 5B shows an upward movement by a user input 501 resulting in an image corresponding to, e.g. 511b, to move upward. 

As to claim 2, Penha teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image regardless of the direction of the cyclic shifting (The device will cycle through days of the week regardless of whether the user swipes up or down).

As to claim 3, Penha teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image if the direction of the cyclic shifting is a predetermined direction (E.g. if the user continues to provide an upward input 501, the cyclic shifting of the images for the days of the week will continue sequentially).

As to claim 4, Penha teaches wherein the content of an image displayed after the currently displayed image has been switched differs according to the direction indicated in the user instruction (E.g. if the user swipes up, “Thursday” will be displayed. If the user swipes down, “Tuesday” will be displayed).

As to claim 5, Penha teaches wherein, in response to a predetermined specific operation (E.g. the user can select a date from the date picker area 521 and the image below will switch to the corresponding date), the switching unit switches the currently displayed image to another image even if the distance does not exceed the threshold (The above described function occurs without the presence of input 501).

As to claim 6, Penha teaches wherein the predetermined specific operation is an operation for selecting an image to be displayed (Selects which image is displayed through selection of a date).

As to claim 7, Penha teaches wherein, for each direction in which an image is shifted, a distance from one end portion to the other end portion of a display surface is determined as the threshold (A reasonable threshold can be determined for the distance required to be traveled by the user’s input. The threshold must be present within the bounds of the screen) [0070-0072].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Penha (US 2015/0286357) in view of Wang (US 7,747,289).

As to claim 9, Penha teaches the limitations of claim 1 above.
However, Penha does not teach transition effects for display elements. 

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the image transition effect of Wang with the display of Penha because the combination would add a dynamic visual effect to the user’s input, increasing the user’s engagement with the device. 

Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Penha (US 2015/0286357) in view of Matas (US 8,305,355).

As to claims 8, 12, 13, Penha teaches the limitations of claim 1 above.
However, Penha does not teach wherein, if a display surface is formed substantially in a ring-like shape, a distance around the display surface is determined as the threshold. 
On the other hand, Matas (Fig. 2) teaches wherein, if a display surface is formed substantially in a ring-like shape (110), a distance around the display surface is determined as the threshold (The scrolling performed through the GUI of Penha on a curved display would follow the same GUI interactions).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the flexible display of Matas with the GUI of 

As to claim 14, Penha teaches the limitations of claim 1 above.
However, Penha does not teach wherein the display is worn by a user for use.
On the other hand, Matas teaches wherein the display is worn by a user for use (It is understood that a flexible display can be worn by a user).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691